UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:SEPTEMBER 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER0-53497 (Exact name of registrant as specified in its charter) Delaware 80-0138937 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6kanogan Ave, Kennewick WA99336 (Address of principal executive offices, Zip Code) (509) 736-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o Nox The number of shares of registrant’s common stock outstanding, as of November 14, 2011 was 70,432,426. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 3 Statements of Operations for the Three Months and the Nine Months ended September 30, 2011 (unaudited) and the Three Months and the Nine Months ended September 30, 2010 (unaudited) 4 Statements of Changes in Shareholders’ Equity (Deficit) for the period ended September 30, 2011 (unaudited) 5 Statements of Cash Flows for the nine months ended September 30, 2011 (unaudited) and the nine months ended September 30, 2010 (unaudited) 6 Notes to Condensed Financial Statement (unaudited) 7-15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16-32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 33 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURES 35 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Advanced Medical Isotope Corporation Balance Sheets September 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable - trade Accounts receivable - other - Prepaid expenses Prepaid expenses paid with stock, current portion Inventory Total current assets Fixed assets, net of accumulated depreciation Other assets: License fees, net of amortization Patents Prepaid expenses paid with stock, long-term portion - Deposits Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest payable Payroll liabilities payable Deferred income Loans from shareholder Convertible notes payable Current portion of capital lease obligations Total current liabilities Long term liabilities: Capital lease obligations, net of current portion Total liabilities Shareholders’ Equity (Deficit): Preferred Stock, $.001 par value, 20,000,000 shares authorized;zero issued and outstanding - - Common stock, $.001 par value; 200,000,000 shares authorized; 70,186,426 and 67,917,983 shares issued and outstanding, respectively Paid in capital Accumulated deficit ) ) Total shareholders’ equity (deficit) ) ) Total liabilities and shareholders’ equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 3 Advanced Medical Isotope Corporation Statements of Operations (unaudited) Three months ended September 30, Nine months ended September 30, Revenues $ Cost of Goods Sold 25,844 53,658 55,782 Gross Profit 81,646 292,385 254,371 Operating expenses Sales and marketing expenses - Depreciation and amortization 409,788 Professional fees Stock options granted - Payroll expenses General and administrative expenses Total operating expenses Operating loss ) Non-operating income (expense) Interest expense ) Loss on settlement of receivables ) - ) - Grant income recognized - - Non-operating income (expense), net ) Loss before Income Taxes ) Income Tax Provision - Net Loss $ ) $ ) $ ) $ ) Loss per common share $ $ ) $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 4 Advanced Medical Isotope Corporation Statement of Changes in Shareholders’ Equity (Deficit) (Unaudited) Common Stock Paid in Accumulated Shares Amount Capital Deficit Total Balances at December 31, 2010 (audited) $ $ $ ) $ ) Common stock issued for: Stock options exercised - Services 60 - Debt - Loan fees on convertible debt - Options issued for debt - - - Options issued for services - - - Net loss - - - ) ) Balances at September 30, 2011 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 5 Advanced Medical Isotope Corporation Statements of Cash Flow (Unaudited) Nine months ended September 30, CASH FLOW FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation of fixed assets Amortization of licenses and intangible assets Amortization of convertible debt discount Amortization of prepaid expenses paid with stock Common stock issued for services Stock options issued for services Loss on settlement of receivables - Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable - other - Inventory ) ) Prepaid expenses - Deposits - - Accounts payable Payroll liabilities Stock based consulting fees payable - ) Accrued interest Deferred income ) - Net cash used by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash used to purchase equipment - ) Cash used to acquire license fees - ) Cash used to acquire patents ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on Washington Trust debt ) ) Principal payments on capital lease ) ) Proceeds from short term loan - Proceeds from convertible note Payments on convertible note ) - Proceeds from cash sales of common shares - Proceeds from exercise of options and warrants Net cash provided by financing activities Net increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes - $ - The accompanying notes are an integral part of these financial statements. 6 Advanced Medical Isotope Corporation Notes to Consolidated Financial Statements For the nine months ended September 30, 2011 (unaudited) and the year ended December 31, 2010 NOTE 1:BASIS OF PRESENTATION Nature of Organization The accompanying condensed financial statements of the Company have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures required by accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations.These condensed financial statements reflect all adjustments that, in the opinion of management, are necessary to present fairly the results of operations of the Company for the period presented. The results of operations for the nine months ended September 30, 2011, are not necessarily indicative of the results that may be expected for any future period or the fiscal year ending December 31, 2011. NOTE 2:GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company has suffered recurring losses and used significant cash in support of its operating activities and the Company’s cash position is not sufficient to support the Company’s operations. Historically, we have relied upon outside investor funds to maintain our operations and develop our business. We anticipate we will continue to require funding from investors for working capital as well as business expansion during this fiscal year and we can provide no assurance that additional investor funds will be available on terms acceptable to us.These factors raise substantial doubt about the ability of the Company to continue as a going concern. In addition, our ability to continue as a going concern must be considered in light of the problems, expenses and complications frequently encountered by entrance into established markets and the competitive environment in which we operate. We anticipate a requirement of $1 million in funds over the next twelve months to maintain current operation activities. In addition we anticipate a requirement of approximately $15 million in funds over the next twelve months due to the anticipation of adding additional staff in the future assuming we are successful in selling our medical isotopes and/or the start of development by us on future manufacturing sites or other projects. Currently we have $18,652 cash on hand which means there will be an anticipated shortfall of nearly the full $15 million requirement in additional funds over the next twelve months. There are currently commitments to vendors for products and services purchased, plus, the employment agreements of the CFO and other employees of the Company and our current lease commitments that will necessitate liquidation of the Company if we are unable to raise additional capital. The current level of cash is not enough to cover the fixed and variable obligations of the Company. Assuming we are successful in our sales/development effort we believe that we will be able to raise additional funds through the sale of our stock to either current or new shareholders. There is no guarantee that we will be able to raise additional funds or to do so at an advantageous price. The financial statements do not include any adjustments relating to the recoverability and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability.The Company plans to seek additional funding to maintain its operations through debt and equity financing and to improve operating performance through a focus on strategic products and increased efficiencies in business processes and improvements to the cost structure.There is no assurance that the Company will be successful in its efforts to raise additional working capital or achieve profitable operations.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 7 Advanced Medical Isotope Corporation Notes to Consolidated Financial Statements For the nine months ended September 30, 2011 (unaudited) and the year ended December 31, 2010 NOTE 3:ACCOUNTS RECEIVABLE – OTHER Accounts receivable – other consists of the following at September 30, 2011 and December 31, 2010: September 30, 2011 December 31, 2010 Balance due on sale of fixed assets $ - $ Reimbursable expenses - Grant proceeds received February 2011 - $ - $ NOTE 4:FIXED ASSETS Fixed assets consist of the following at September 30, 2011 and December 31, 2010: September 30, 2011 December 31, 2010 Production equipment $ $ Building Leasehold improvements Office equipment Less accumulated depreciation ) ) $ $ Accumulated depreciation related to fixed assets is as follows: September 30, 2011 December 31, 2010 Production equipment $ $ Building Leasehold improvements Office equipment $ $ Depreciation expense for the above fixed assets for the nine months ended September 30, 2011 and 2010, respectively, was $404,790 and $404,304. The Company had paid an upfront fee of $150,000 towards the upgrade of its linear accelerator purchased in 2008. This fee was for the eventual upgrade of the accelerator from a 7.5 MeV to a 10 MeV accelerator. Because the Company had not yet completed this upgrade as of December 31, 2010 and was unsure as to whether it intended to complete the upgrade in the near term, the Company wrote off the $150,000 as impairment expense in the twelve months ended December 31, 2010. 8 Advanced Medical Isotope Corporation Notes to Consolidated Financial Statements For the nine months ended September 30, 2011 (unaudited) and the year ended December 31, 2010 NOTE 5: INTANGIBLE ASSETS Intangible assets consist of the following at September 30, 2011 and December 31, 2010: September 30, 2011 December 31, 2010 License Fee $ $ Less accumulated amortization ) ) Patents Intangible assets net of accumulated amortization $ $ Amortization expense for the above intangible assets for the nine months ended September 30, 2011 and 2010, respectively, was $4,998 and $4,027. NOTE 6:RELATED PARTY TRANSACTIONS Indebtedness from Related Parties The Company had a $200,000 revolving line of credit with Washington Trust Bank that was to expire in September 2009. The Company had $199,908 in borrowings under the line of credit as of October 28, 2008 at which time it was paid off and replaced with a loan from one major shareholder who is a director and from the CEO and Chairman, James Katzaroff. The loan calls for $4,066 monthly payments, including 8% interest, beginning November 30, 2008, with a balloon payment for the balance at October 31, 2009 at which time the loan was extended for one year with a balloon payment for the balance due at October 31, 2010, at which time the loan was extended for one year with a balloon payment for the balance due at October 31, 2011. This debt is currently under negotiations for another one year extension. There is no security held as collateral for this loan. As of September 30, 2011 and December 31, 2010, the balance was $93,444 and $126,508, respectively, and all payments were current on this shareholder loan. The Company issued various shares of common stock and convertible promissory notes during the nine months ended September 30, 2011 from a director and major shareholder. The details of these transactions are outlined in NOTE 11 STOCKHOLDERS EQUITY - Common Stock Issued for Convertible Debt. 9 Advanced Medical Isotope Corporation Notes to Consolidated Financial Statements For the nine months ended September 30, 2011 (unaudited) and the year ended December 31, 2010 NOTE 6:RELATED PARTY TRANSACTIONS - continued Rent Expenses On August 1, 2007 the Company began renting office and warehouse space, known as the Production Facility located in Kennewick, Washington from a shareholder holding less that 5% of the total shares outstanding. The lease agreement calls for monthly rental payments starting at $3,500, increasing every August 1st until they become $4,762 as of August 1, 2011. During the nine months ended September 30, 2011 and 2010, respectively, the Company incurred rent expenses for this facility totaling $40,385 and $37,394, respectively. In addition, the lease agreement called for the issuance of $187,500 in common stock valued at $0.40 per share for a total of 416,667 shares. The company recognized the issuance of all 416,667 shares in 2007 and will amortize the $187,500 value of that stock over the sixty month term of the lease. For the nine months ended September 30, 2011 and 2010, respectively, the Company amortized $28,125 and $32,000 of this stock issuance and recognized it as rent expense. Additionally, in June 2008, the Company entered into two twelve month leases for its corporate offices with three four-month options to renew, but in no event will the lease extend beyond December 31, 2010. Subsequent to December 31, 2010 the Company is renting this space on a month to month basis. The lease agreement calls for monthly rental payments of $2,733 and $2,328 per month for two separate office areas. Effective November 1, 2009 the Company terminated the portion of the lease consisting of the $2,328 rental payment per month. During the nine months ended September 30, 2011 and 2010, respectively, the Company incurred rent expenses for this facility totaling $24,567 and $24,600, respectively. The Company purchased a used Cyclotron April 2009 and paid storage fees from that time until it was sold November 2010. The storage fees began at $2,050 per month until December 2009 when they were increased to $5,600 per month. Storage fees for the Cyclotron were $0 and $47,500 for the nine months ended September 30, 2011 and 2010, respectively. Future minimum rental payments required under the Company’s current rental agreements in excess of one year as of September 30, 2011, are as follows: ProductionFacility Twelve months ended September 30, 2012 $ Twelve months ended September 30, 2013 - Total $ Rental expense for the nine months ended September 30, 2011 and 2010 consisted of the following: Nine months ended September30, 2011 Nine months ended September30, 2010 Office and warehouse lease effective August 1, 2007 Monthly rental payments $ $ Rental expense in the form of stock issuance Corporate office Cyclotron storage - Total Rental Expense $ $ 10 Advanced Medical Isotope Corporation Notes to Consolidated Financial Statements For the nine months ended September 30, 2011 (unaudited) and the year ended December 31, 2010 NOTE 7:PREPAID EXPENSES PAID WITH STOCK The Company has issued stock to companies for various service agreements extending beyond September 30, 2011; however all of which are expected to expire sometime within the next twelve months. Additionally, the Company issued stock for prepaid rent which will expire annually through July 2012 at the rate of $37,500 per year. Prepaid Expenses are expected to mature as follows: For the twelve month period ending September 30, 2012 $ For the twelve month period ending September 30, 2013 - $ NOTE 8: DEBT The Company borrowed $55,000 May 2011, due February 2012, with interest at 8%. The holder of the note had the right, after the first one hundred eighty days of the note (November 8, 2011), to convert the note and accrued interest into common stock at a price per share equal to 61% (representing a discount rate of 39%) of the average closing price of the last five trading prices for the common stock ending one trading day prior to the date of conversion. The Company had the right to prepay the note and accrued interest during the first ninety days following the date of the note. During that time theamount of any prepaymentwould equal135% of the outstanding principal balance of the note plus accrued interest on the note. The Company prepaid the note in fullon August3, 2011 and therefore has accrued interest expense of $20,046 related to the prepayment cost in the accompanying financial statements for the nine months ending September 30, 2011.If the Company had not paid off the note and related accrued interest by August 10, 2011, the Company could havepaid off the note between the period ninety-one days to one hundred twenty days following the issue date and the prepayment would have equaled 140% of the outstanding principal balance of the note plus accrued interest on the note.If the Company had not paid off the note and related accrued interest by November 8, 2011, the note would have become convertible and the Company would have had to accrue an additional $12,981 to interest expense to account for the beneficial conversion feature of the note. NOTE 9: INCOME FROM GRANTS AND DEFERRED INCOME The Company has chosen to recognize grant money received as income as it incurs costs associated with those grants, and until such time as it recognizes the grant as income those funds received will be classified as Deferred Income on the balance sheet. For the twelve months ended December 31, 2010 the Company recognized $23,508 of a $1,215,000 Department of Energy grant as income with the remaining $1,191,492 recorded as deferred income as of December 31, 2010. The $23,508 recognized as of December 31, 2010 was for costs incurred for the twelve months ended December 31, 2010. For the nine months ended September 30, 2011 the Company recognized an additional $153,673 as income leaving a remaining balance of $1,037,819 recorded as deferred income as of September 30, 2011. The $153,673 was for costs incurred for the nine months ended September 30, 2011. The Company fully recognized $244,479 grant money received on both a Molybdenum tax grant and a Brachytherapy tax grant as income in the twelve months ended December 31, 2010. 11 Advanced Medical Isotope Corporation Notes to Consolidated Financial Statements For the nine months ended September 30, 2011 (unaudited) and the year ended December 31, 2010 NOTE 9: INCOME FROM GRANTS AND DEFERRED INCOME – continued As of September 30, 2011 the grant money received and grant money recognized as income and deferred income can be summarized as follows: Brachytherapy Grant $244,479 Molybdenum Grant $244,479 Brachytherapy Grant Total Grant money received $ $ $ - $ Grant money recorded as account receivable - Total grant money Recognized income in 2010 from grants Deferred income at December 31, 2010 - - Recognized income for the nine months ended September 30, 2011 from grants - - Deferred income at September 30, 2011 $ $ - $ - $ NOTE 10:COMMON STOCK OPTIONS The Company recognizes in the financial statements compensation related to all stock-based awards, including stock options, based on their estimated grant-date fair value. The Company has estimated expected forfeitures and is recognizing compensation expense only for those awards expected to vest. All compensation is recognized by the time the award vests. The following schedule summarizes the changes in the Company’s stock option plan during the nine months ended September 30, 2011: Weighted Weighted OptionsOutstanding Average Average Number Exercise Remaining Aggregate Exercise Of Price Contractual Intrinsic Price Shares Per Share Life Value Per Share Balance at December 31, 2010 $
